Holden, J.,
delivered the opinion of the court.
■ The appeal is from a decree rescinding a contract of sale of certain lands because of a mutual material mistake between the parties as to the right of the vendor to convey title to the purchaser. The facts of the case bring it within the principle of the right of rescission already well settled in this state and elsewhere. See Alexander v. Meek (Miss.), 96 So. 101; Jones v. Metzger (Miss.), 96 So. 161.
The complainant in the bill for rescission had acknowledged the title and right of possession in the vendor as soon as it was definitely ascertained that the vendor had no right to convey title to the land, and the vendee in the contract then offered to rent the land; but the vendor, appellant, denied ownership, in that it claimed appellee was the owner by purchase, which resulted in the vendee continuing in the occupation of the land. This in effect amounted to an offer of the land back to the vendor, and it would have been a useless thing to make further offer of possession in the bill,, even if-such an offer was necessary in this case.
The cross-appeal as to the amount allowed to the vendor as rent for the land is without merit, because the relation of landlord and tenant had creased when the tenant began to hold under the unauthorized deed made to him by the vendor, and the relation under the old tenancy *729was never restored. Therefore the court was correct in charging the vendee with the reasonable rent for the use and occupation of the land.
The decree is affirmed on both direct and cross appeal.

Affirmed.